Citation Nr: 0317521	
Decision Date: 07/25/03    Archive Date: 07/31/03	

DOCKET NO.  00-14 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his father and his mother


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1963 to June 1967, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that it is not 
clear that all pertinent VA medical records have been 
obtained.  The veteran, along with his father and mother, all 
testified at a hearing before the BVA at the RO in January 
2003 that he was hospitalized at the VA Medical Center (VAMC) 
in Phoenix, Arizona, within weeks of his separation from 
service.  The record appears to reflect that the RO requested 
those records in late 1999.  A computer printout titled 
"Patient Lookup" contains a handwritten notation, "Vet not 
found at 644."  However, VA outpatient treatment records 
from that facility dating from March 2000 pertaining to the 
veteran were obtained in 2002.  Consequently, it is not clear 
whether the response the RO received in late 1999 indicates 
that the veteran was not then currently a patient at the 
Phoenix VAMC and may subsequently have begun treatment at 
that facility, or that the veteran may previously have been 
seen at that facility and the records had been retired to a 
records repository.  

The Board would also observe that the request for medical 
records contained no date for the records sought, and as 
previously indicated, records were subsequently obtained from 
the Phoenix VA Medical Center.  Given the importance of VA 
medical records dated very shortly following the veteran's 
separation from service to his claims for service connection, 
and the ambiguity in the request and response for medical 
records from the Phoenix VAMC, the Board believes that 
another attempt should be made to obtain those records, 
including any archived records, specifying records dated from 
1967.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should request medical records 
pertaining to the veteran dated in 1967 
from the VAMC in Phoenix, Arizona.  In 
doing so, the RO should also request any 
records that may have been retired from 
that medical facility for that year.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran unless he is notified.



                       
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




